Citation Nr: 9928749	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder.

FINDINGS OF FACT

1.  By an unappealed decision in July 1992 the Indianapolis, 
Indiana RO denied entitlement to service connection for a 
mid- and low-back disorder.

2.  Evidence associated with the claims file subsequent to 
the Indianapolis RO's July 1992 denial does not bear directly 
and substantially upon the specific matter under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Indianapolis RO's July 1992 decision denying 
entitlement to service connection for a mid- and low-back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
mid- and low-back disorder has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a back disorder.  However, the Indianapolis RO previously 
had considered this claim and denied entitlement to the 
benefit sought in a July 1992 rating decision.  The denial 
was based upon the RO's finding no medical evidence of a 
causal relationship between a current back disorder and the 
veteran's period of active service.  The July 1992 decision 
became final when the veteran declined to initiate an appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Indianapolis RO's 
July 1992 decision included the veteran's service medical 
personnel records (SMRs) and VA treatment records from 
February to December 1991.  The SMRs document the veteran's 
in-service treatment for lower back pain in November 1987 and 
in October 1989 after lifting heavy boxes.  He was diagnosed 
with muscle strain and acute lower back pain.  There are no 
SMRs documenting treatment for or diagnoses of a chronic back 
disorder in service.  The veteran's spine was found to be 
normal during his separation physical examination and the 
veteran specifically denied having at that time or in the 
past recurrent back pain.  

Post-service VA medical records disclose that the veteran 
sought treatment for back pain beginning in February 1991 
after falling down icy steps.  The assessment at that time 
was lumbar strain.  He continued to be seen for complaints 
referable to his back through December 1991 at which time he 
reported having a history of low back pain in November 1989 
with intermittent pain since that time.  The diagnosis was 
recurrent low back strain.

Evidence added to the record after the July 1992 final 
decision includes duplicate service and post-service medical 
records, additional records of VA and private treatment of 
the veteran's back, a May 1999 Social Security Administration 
(SSA) determination, and the testimony provided by the 
veteran at a personal hearing held in June 1999.  At his June 
1999 video Board hearing the veteran asserted that he has 
experienced low- and mid-back pain since the 1987 and 1989 
in-service incidents in which he hurt his back lifting heavy 
boxes.  VA progress notes from May 1998 include a brief 
mention of the veteran's reported chronic lower back pain.  
Private treatment records from January 1995 to July 1998 note 
the veteran's continuing lower back discomfort.  A February 
1999 VA magnetic resonance imaging examination disclosed 
normal lumbar spine bone imaging.  The May 1999 SSA 
determination concludes that the veteran is disabled due to 
back pain, obesity, wrist and hand pain, dysthymia, and a 
personality disorder; it is noted therein that the veteran 
indicated that he had had back pain for the previous nine 
years.  None of these records provide medical evidence of a 
causal link between a current back disorder and the veteran's 
period of active service.  However, private treatment records 
from January 1997 and April, May and July 1998 include 
statements from several physicians attributing the veteran's 
persistent lower back discomfort initially to his 1991 fall 
down icy concrete steps, with obesity as an aggravating 
factor.

The Board finds that the veteran's hearing testimony, VA 
treatment records from May 1998 and February 1999, private 
treatment records from January 1995 to July 1998, and May 
1999 SSA determination are neither cumulative nor redundant 
because they were not associated with the claims file at the 
time of the July 1992 rating decision.  However, such 
evidence is not new and material because it fails to provide 
evidence of a causal connection between a current back 
disorder and the veteran's period of active service.  To the 
contrary, the medical evidence essentially suggests only that 
the veteran's current back discomfort resulted from a post-
service fall and was aggravated by the veteran's obesity.  
Only the veteran asserts such a connection.  However, because 
the veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Essentially, the Board finds that the recently submitted 
evidence that is not duplicative of previously considered 
evidence does not bear directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a back disorder and that the RO's July 
1992 decision remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen a claim of entitlement to service connection for a 
back disorder is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Error! Not a valid link.


